DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Status of Claims 
Claims 1 and 3 are pending in the application. Claim(s) 2 & 4 has been canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2818645) in view of Fiedler (US 2008/0241305) in further view of Finkowksi (US 2007/0148301).
As Per Claim 1, Martin discloses a doughnut dough shaping machine for rapidly producing a doughnut having a uniform shape and a uniform weight when a large amount of doughnuts are produced, the doughnut dough shaping machine [abstract] comprising: 
a cylindrical rod manipulation unit comprising a cylindrical rod [Fig. 1, #22], wherein the cylindrical rod [Fig. 1, #22] includes: a binding part [Fig. 1, #22] at the center thereof and two handle parts [Fig. 1, #24] at both end portions thereof;
 a pair of disc-type shaping support parts disposed around the cylindrical round and spaced apart from each other [Fig. 1, #8, #12, #14, #10], each disc-type shaping support part having a penetration part formed at the center thereof through which the cylindrical rod [Fig. 1, #22; as it can be clearly seen, the manipulation unit (22) passes through the pair of discs (Col. 2, Lines 25-30). Therefore, although not shown, it is inherent that in order for the manipulation unit to pass through the disk-type support parts, that there would need to be a piercing of some sort in order to allow the manipulation unit to pass through.]  
a shaping part installed between the disc-type shaping support parts [refer to annotated Fig. 1, #A below]; 
the shaping part [refer to annotated Fig. 1, #A below] is formed of a plurality of shaping bodies [Fig. 1, #18] disposed around the cylindrical rod [Fig. 1, #22] and between the disc-type shaping support parts [Fig. 1, #8, #12, #14, #10]; and
 wherein each shaping body has a shape of a rectangular plane [Fig. 1, #18] coupled to the surfaces of the disc-type shaping support parts [Fig. 1, #8, #12, #14, #10] consists of: a pair of cut shaping parts formed at opposite ends thereof [refer to annotated Fig. 1, #C & #B below], and a non-cut shaping part between the cut shaping parts [refer to annotated Fig. 1, #D below] so that a central portion of a donughnut dough [refer to annotated Fig. 1, #D below] is not cut due to the non-cutting shapring parts [refer to annotated Fig. 1, #D below] at a center of each shaping body [Fig. 1, #18], and the claim limitation refers particularly to functional language, which is necessitated by the structural limitation, which has been explicitly shown. Therefore, by showing the structural limitations are taught, the functional limitations do not contain patentable weight. (refer to MPEP 2173.05(g)). Furthermore, examiner would like to note that not only is a “flower-shaped” shape may encompasses a plethora of different shapes as “flowers” are not exclusive to a single shape, the examiner would also like to note that said shape is created by “allowing the cut dough to cylindrically overlap each other…”, which is at the complete discretion of the operator using the dough cutting device.]

    PNG
    media_image1.png
    362
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    557
    704
    media_image2.png
    Greyscale

Martin does not disclose a bearing unit installed between the cylindrical rod and each of the disc-type shaping support parts; and 
a shaping part installed between the disc-type shaping support parts in such a manner that both ends of the shaping part are attached to the disc-type shaping support parts, respectively, but not attached to the cylindrical rod, thereby allowing the disc-type shaping support parts and the shaping part in-between to free-rotate about the cylindrical rod by the bearing unit. 
Fiedler, much like Martin, pertains to a system for producing a strip of dough. [abstract] 
Fiedler discloses a bearing unit [Fig. 11, #35] installed between the cylindrical rod [Fig. 11, #34] and each of the disc-type shaping support parts [Fig. 11 ,#28]; and 
a shaping part [Fig. 11, #24] installed between the disc-type shaping support parts [Fig. 11, #28] in such a manner that both ends of the shaping part [Fig. 11, #24] are attached to the disc-type shaping support parts [Fig. 11,#28], respectively, but not attached to the cylindrical rod [Fig. 11, #34], thereby allowing the disc-type shaping support parts [Fig. 11, #28] and the shaping part in-between [Fig. 11, #24] to free-rotate about the cylindrical rod [Fig. 11, #34] by the bearing unit [Fig. 11, #35]. 

    PNG
    media_image3.png
    513
    714
    media_image3.png
    Greyscale

Fiedler discloses the benefits of the bearing unit assembly in that it accommodates freewheeling rollers, which prevents soft dough from collapsing. [Par. 40] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the cylindrical rod and disk supporting parts as taught by Martin in view of the bearing unit and disk supporting parts as taught by Fielder to further include a bearing unit installed between the cylindrical rod and each of the disc-type shaping support parts and a shaping part installed between the disc-type shaping support parts in such a manner that both ends of the shaping part are attached to the disc-type shaping support parts, respectively, but not attached to the cylindrical rod, thereby allowing the disc-type shaping support parts and the shaping part in-between to free-rotate about the cylindrical rod by the bearing unit to accommodate freewheeling rollers, which prevents soft dough from collapsing. [Par. 40]
Martin and Fiedler do not disclose air outlets perforated in the disc-type shaping support parts. 

Finikoski discloses air outlets [Fig. 12, #356] perforated in disc-type shaping support bodies. [Fig. 12, #354];  
Finikoski discloses the benefits of the air in that the air outlets assist with release of the dough units from the shaping support parts. [Par. 53, Lines 11-13] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a shaping bodies as taught by Martin in view of the air outlets as taught by Finikowksi to further include air outlets perforated in the disc-type shaping support parts so that the shaped doughnut dough is easily separated from the shaping bodies to assist with release of the dough units from the shaping support parts. [Par. 53, Lines 11-13] 
As Per Claim 3, Martin discloses a ring [Fig. 1, #26; the examiner is interpreting the circular-shaped nut as being a ring] coupled to an end surface of the handle parts [Fig. 1, #24].
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but are not found persuasive.
Applicant asserts that the shaping parts as disclosed by Martin are “a shape of a hollow rectangular cylinder (or column) and are only attached to the cylinder/drum (4). 
Further, the applicant asserts the shaping parts are different from those claimed in the invention as applicant’s shaping parts are “a shape of a rectangular plane comprising two cutting parts and a non-cutting parts and both ends of each shaping body are attached to the disc-type shaping parts, and that the “tubular socket-like member” are totally different from applicant’s shaping parts and does not couple to the lengthwise flanges. 


    PNG
    media_image4.png
    162
    141
    media_image4.png
    Greyscale

Furthermore, with regards to the “hollow” structure of the rectangular plane, the examiner would like to point out that it is exactly said “hollow” structure that constitutes as the non-cutting part, as nothing in the gap would be cut, much like the gap in applicant’s shaping part that constitutes as the “non-cutting” portion. 
Furthermore, applicant asserts that somehow the shaping bodies are not “coupled” to the disk-like shapes (in applicant’s remarks referred to as flanges). Although they do not directly connect to said surfaces of disk shapes, the newly amended claims require that they are “coupled to the surfaces of the disc-type shaping support parts”, which they are as shown in the figure reproduced below in order to maintain the entire structure of the shaping rod, had they not been “coupled” then it would render the entire apparatus inoperable. 

    PNG
    media_image5.png
    318
    375
    media_image5.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761           

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726